Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated effective as of November 14, 2014
(this “Agreement”), is between Lighting Science Group Corporation (the
“Company”) and the holders of the Company’s securities identified on Schedule A
attached hereto (each, including any Affiliate or Permitted Transferee thereof
who is a subsequent holder of any Registrable Securities and who agrees in
writing to be bound by the terms hereof, an “Investor” and collectively the
“Investors”).

W I T N E S S E T H:

WHEREAS, each Investor has acquired shares of the Company’s Series J Convertible
Preferred Stock, par value $0.001 per share (the “Preferred Shares”), and
warrants (the “Warrants”) to purchase shares of the Company’s common stock,
$0.001 par value per share (“Common Stock”), pursuant to that certain Series J
Subscription Agreement, dated November 14, 2014, by and between the Company and
the Purchaser parties listed on the Schedule of Purchasers attached as Exhibit A
thereto (the “Subscription Agreement”); and

WHEREAS, each Investor and the Company desires to enter into this Agreement to
provide for certain rights relating to the registration of all shares of Common
Stock issuable upon exercise or conversion of the Preferred Shares and the
Warrants.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Certain Definitions. For purposes of this Agreement, the following
terms have the meanings set forth below:

“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified. For purposes of this definition, control of a Person means the
power, direct or indirect, to direct or cause the direction of the management
and policies of such Person, whether by contract, through the ownership of
voting securities, or otherwise, and the terms “controlling” and “controlled”
have meanings correlative to the foregoing; provided, that in no event shall any
Holder be deemed an Affiliate of the Company.

“Commission” means the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act.

“Convertible Securities” means any evidences of indebtedness, including bonds
and debentures, shares, including the Preferred Shares or any other shares of
preferred stock, warrants, options or other securities that are convertible into
or exchangeable or exercisable for Common Stock.

“Exchange Act” means the Securities Exchange Act of 1934, or any successor
federal statute, and the rules and regulations of the Commission thereunder, as
the same may be amended from time to time.

“Holder” or “Holders” means any of the Investors and/or any subsequent Permitted
Transferee.

“Home Depot Registration Rights Agreement” means that certain Registration
Rights Agreement, dated as of January 14, 2011, by and between the Company and
The Home Depot, Inc.



--------------------------------------------------------------------------------

“Medley Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of February 19, 2014, by and between the Company, Medley
Capital Corporation and Medley Opportunity Fund II LP.

“Pegasus” means Pegasus Capital Advisors, L.P.

“Pegasus Registration Rights Agreement” means the Amended and Restated
Registration Rights Agreement dated January 23, 2009, as further amended as of
May 25, 2012, by and between the Company and Pegasus Partners IV, L.P.

“Person” means an individual, a corporation, a partnership, an association, a
joint-stock company, a trust, any unincorporated organization, or a government
or political subdivision thereof.

“Permitted Transferee” means any Person to whom the rights, duties and
obligations of any current or subsequent Holder are assigned in compliance with
Section 13 of this Agreement.

“Public Offering” means the sale of the Company’s Common Stock for cash to the
public pursuant to an effective registration statement filed under the
Securities Act.

“Qualified Public Offering” means any firmly committed underwritten Public
Offering of the Company’s Common Stock on The NASDAQ Stock Market or the New
York Stock Exchange, where (a) the gross proceeds received by the Company and
any selling stockholders in the offering are no less than $100,000,000 and
(b) the market capitalization of the Company immediately after consummation of
such offering is no less than $500,000,000.

“Registrable Securities” with respect to any Holder means (i) all of the shares
of Common Stock owned or held as of the date of this Agreement by such Holder or
acquired at any time hereafter if at such time such Holder holds Registrable
Securities, including in each case any shares of Common Stock issuable upon the
conversion or exercise of the Preferred Shares or Warrants or any other
Convertible Securities (provided that the underlying shares have vested), as
applicable; (ii) any shares of Common Stock owned or held by, or issuable
pursuant to the conversion, exchange or exercise of any Preferred Shares,
Warrants or other Convertible Securities (provided that the underlying shares
have vested) to, a Permitted Transferee; and (iii) any shares of capital stock
or other securities of the Company issued as a dividend or other distribution
with respect to or in exchange for or in replacement of any of the Registrable
Securities described in (i) and (ii) above; provided, that as to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when: (a) a registration statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been sold, transferred, disposed of or exchanged pursuant to such
registration statement; (b) such securities shall have been otherwise
transferred (other than to an Affiliate of such Holder), new certificates for
them not bearing a legend restricting further transfer shall have been delivered
by the Company and subsequent public distribution of them shall not require
registration under the Securities Act; (c) such securities shall have ceased to
be outstanding; (d) the date upon which such securities are sold under Rule 144
(or any successor provision) or (e) such securities shall become “Registrable
Securities” (or are treated as such) under the Tri-Party Registration Rights
Agreement, the Pegasus Registration Rights Agreement or any other registration
rights agreement entered into after the date hereof.

“Riverwood” means RW LSG Holdings LLC.

“Securities Act” means the Securities Act of 1933, or any successor federal
statute, and the rules and regulations of the Commission thereunder, as the same
may be amended from time to time.

“Serengeti” means Serengeti Asset Management LP and its Affiliates, including
the Investors hereunder that are Affiliates of Serengeti Asset Management LP.

“Tri-Party Registration Rights Agreement” means that certain Amended and
Restated Registration Rights Agreement, dated as of September 25, 2012, by and
among the Company, RW LSG Holdings LLC, RW LSG Management Holdings LLC,
Cleantech Europe II (A) LP, Cleantech Europe II (B) LP and Portman Limited, as
amended.

 

2



--------------------------------------------------------------------------------

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

Section 2. Demand Registration.

(a) Request for Demand Registration. At any time and from time to time after the
exercise of demand registration rights granted by the Company pursuant to the
Pegasus Registration Rights Agreement or the Tri-Party Registration Rights
Agreement or, subject to any applicable lock-up period provided herein, any time
after the Company files a registration statement with respect to a Public
Offering (other than a registration statement: (i) on Form S-4 or S-8 or any
successor form filed under the Securities Act; (ii) filed in connection with any
employee stock option or other benefit plan, (iii) for an exchange offer or
offering of securities solely to the Company’s existing stockholders, (iv) for
an offering of debt that is convertible into equity securities of the Company;
(v) for a dividend reinvestment plan; or (vi) on any other form not available
for registering the Registrable Securities for sale to the public), Holders of a
majority-in-interest (the “Majority-In-Interest”) of the Registrable Securities
(determined on a fully diluted basis) held by all Holders other than Holders
that are Affiliates of Pegasus or Riverwood (the “Demand Holders”) may make a
written demand for registration under the Securities Act of all or part of their
Registrable Securities (a “Demand Registration”). Any demand for a Demand
Registration shall specify the number of shares of Registrable Securities
proposed to be sold and the intended method(s) and plan of distribution thereof.
Upon the Company’s receipt of the written request for a Demand Registration, the
Company shall promptly notify all other Holders of Registrable Securities of
such demand for a Demand Registration, and each such Holder that wishes to
include all or a portion of such Holder’s Registrable Securities in the Demand
Registration (each such Holder including Registrable Securities in such
registration, a “Selling Demanding Holder”) shall so notify the Company within
fifteen (15) days after the receipt by the Holder of the notice from the
Company. Upon any such request, the Selling Demanding Holders shall be entitled
to have their Registrable Securities included in the Demand Registration,
subject to Section 2(g) and the provisos set forth in the first sentence of
Section 2(b).

(b) Form of Registration Statement. The Company shall, as expeditiously as
possible and in any event within sixty (60) days after receipt of a request for
a Demand Registration pursuant to Section 2(a), prepare and file with the
Commission a registration statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of all Registrable Securities to be registered
thereunder in accordance with the intended method(s) and plan of distribution
thereof; provided, that the Company shall have the right to defer any Demand
Registration for up to thirty (30) days, in each case if the Company shall
furnish to the Holders a certificate signed by the Chief Executive Officer or
Chairman of the Board of the Company stating that, in the good faith judgment of
the Board of Directors of the Company, it would be materially detrimental to the
Company and its stockholders for such registration statement to be effected at
such time; provided, further, that the Company shall not have the right to
exercise the right set forth in the immediately preceding proviso more than once
in any 365-day period in respect of a Demand Registration hereunder. In
addition, the Company may elect to register for resale shares of Common Stock
held by other security holders of the Company, so long as (i) the Registrable
Securities of the Selling Demand Holders to be registered will not be reduced
thereby; (ii) if such registration is an underwritten offering, such other
security holders agree in writing to sell the Common Stock on the same terms and
conditions as apply to the Registrable Securities being sold by the Holders,
(iii) if such registration is an underwritten offering, any Common Stock held by
other security holders of the Company to be registered for resale and/or resold
will not, in the opinion of the managing Underwriter(s) adversely affect the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering of the Registrable Securities being sold; and
(iv) the Company will be responsible for any and all costs (including reasonable
attorneys’ fees) incurred by the Selling Demand Holders arising out of the
registration of such other security holder’s Common Stock. The
Majority-in-Interest shall be entitled to select counsel for the Selling Demand
Holders, whose expenses shall be borne by the Company.

(c) Effecting the Registration Statement. The Company shall use reasonable best
efforts to cause the registration statement filed pursuant to this Section 2 to
become effective as soon as possible following the filing thereof, and shall use
reasonable best efforts to keep such registration statement in effect and
maintain compliance with all securities laws until the end of the Registration
Period (as defined below). A registration will not count as a Demand
Registration for purposes of Section 2(d) until the registration statement filed
with the Commission with respect to such Demand Registration

 

3



--------------------------------------------------------------------------------

registering all of the Registrable Securities specified in the notice received
pursuant to Section 2(a), determined on the basis described in Sections 2(a) and
2(b), has been declared effective and the Company has complied with all of its
obligations under this Agreement with respect thereto; provided, that if, after
such registration statement has been declared effective, the offering of
Registrable Securities pursuant to a Demand Registration is interfered with by
any stop order or injunction of the Commission or any other governmental agency
or court, the registration statement with respect to such Demand Registration
will be deemed not to have been declared effective, unless and until: (i) such
stop order or injunction is removed, rescinded or otherwise terminated, and
(ii) a Majority-In-Interest of the Demanding Holders thereafter elect to
continue the offering; provided, further, that the Company shall not be
obligated to file a second Registration Statement until a registration statement
that has been filed is counted as a Demand Registration or is terminated.

(d) Number of Demands. Subject to Section 2(g), the Company shall only be
obligated under this Section 2 to effect an aggregate of three (3) Demand
Registrations for any and all Holders, unless the Company breaches its
obligations under Section 2(b), or Section 5.

(e) Delay due to Underwritten Offering. If, following receipt of a demand for a
Demand Registration pursuant to Section 2(a), the Company has already begun
registering securities (with respect to a primary or secondary offering)
pursuant to an underwritten public offering (an “Existing Offering”) and in the
good faith judgment of the managing Underwriter of the Existing Offering, the
registration of the Registrable Securities pursuant to such demand or the resale
of the Registrable Securities pursuant thereto would interfere with the
Underwriter’s successful marketing of the Existing Offering, the Company may, by
giving prompt written notice to the Holders making such demand, delay the
registration of the Registrable Securities pursuant to such demand or any resale
of such Registrable Securities for the minimum period necessary to not interfere
with such Existing Offering, but in no event more than 90 days; provided, that
the Company may not deliver any such notice more than once in any 365-day
period. Notwithstanding the foregoing, the Holders shall have Piggyback
Registration rights under Section 3 with respect to the Existing Offering.

(f) Underwritten Offering. If any registration under Section 2 of this Agreement
is an underwritten offering, the Underwriter(s) that will administer the
offering shall be selected by the Company, subject to the prior written consent
of the Holders of a majority-in-interest of the Registrable Securities proposed
to be sold by the Selling Demanding Holders (the “Majority Selling Demanding
Holders”), such consent not to be unreasonably withheld.

(g) Withdrawal. If the Majority Selling Demanding Holders disapprove of the
terms of any underwriting or are not entitled to include all of their
Registrable Securities in any offering such Majority Selling Demanding Holders
may elect to withdraw from such offering by giving written notice to the Company
and the Underwriter or Underwriters of their request to withdraw prior to the
effectiveness of the registration statement filed with the Commission with
respect to such Demand Registration. If the Majority Selling Demanding Holders
withdraw from a proposed offering relating to a Demand Registration, then such
registration shall not count as a Demand Registration provided for in
Section 2(d).

Section 3. Piggyback Registration.

(a) If at any time, the Company proposes to file a registration statement with
respect to a Public Offering (other than a registration statement: (i) on Form
S-4 or S-8 or any successor form filed under the Securities Act; (ii) filed in
connection with any employee stock option or other benefit plan, (iii) for an
exchange offer or offering of securities solely to the Company’s existing
stockholders, (iv) for an offering of debt that is convertible into equity
securities of the Company; (v) for a dividend reinvestment plan; or (vi) on any
other form not available for registering the Registrable Securities for sale to
the public), the Company shall promptly provide each Holder with written notice
(which notice shall be given not less than fifteen (15) business days prior to
the effective date of such registration statement) of such registration (a
“Piggyback Registration”), which notice shall offer such Holder the opportunity
to register such amount of Registrable Securities as it shall request. Each
Holder of Registrable Securities shall have ten (10) business days from the date
of receipt of the Company’s notice to deliver to the Company a written request
for inclusion of such Holder’s Registrable Securities, specifying the number of
such Registrable Securities to be included in the registration. Any Holder shall
have the right to withdraw such Holder’s request for inclusion at any time by
sending a written withdrawal notice to the Company. The Company shall include in
such registration all the Registrable Securities requested to be included by any
Holder in accordance with this Section 3(a).

 

4



--------------------------------------------------------------------------------

(b) If the Company intends for the Common Stock being registered pursuant to any
Piggyback Registration to be distributed pursuant to an underwriting (an
“Underwritten Piggyback Registration”), the notice provided by the Company to
each Holder pursuant to Section 3 shall state that such registration will be
underwritten. In connection with an Underwritten Piggyback Registration, the
Board of Directors of the Company shall select the Underwriter.

(c) Notwithstanding anything to the contrary in this Section 3, the right of any
Holder to participate in an Underwritten Piggyback Registration shall be
conditioned upon such Holder agreeing to (i) sell all of its Registrable
Securities included in such registration on the basis provided in any
underwriting arrangements approved by the Company and (ii) complete and execute
all reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

(d) If in connection with any Underwritten Piggyback Registration the
Underwriter advises the Company that in its opinion the number of securities
requested to be included in such registration exceeds the number that can
reasonably be sold in such offering, then the Company shall include in such
registration: (i) first, all of the securities that the Company proposes to
sell; (ii) second, all of the securities requested to be included therein by any
Persons exercising demand registration rights granted by the Company;
(iii) third, all of the securities requested to be included therein pursuant to
and in accordance with the Pegasus Registration Rights Agreement, the Tri-Party
Registration Rights Agreement, the Home Depot Registration Rights Agreement and
the Medley Registration Rights Agreement, (iv) fourth, on a pro-rata basis all
of the Registrable Securities requested to be included therein by the Holders
based upon the relative amount of Registrable Securities then held by such
Holder (provided, that any such amount thereby allocated to any such Holder that
exceeds such Holder’s request shall be reallocated among the remaining Holders
in a like manner) and if there is any amount then remaining to be allocated,
such amount shall be allocated on a pro rata basis based on the relative amount
of Registrable Securities requested to be included and (v) fifth, the shares of
Common Stock or other securities for the account of other Persons that the
Company is obligated to register pursuant to written contractual arrangements.
If the number of Registrable Securities that any Holder requested be included in
an Underwritten Piggyback Registration is to be reduced as a result of this
Section 3(d), the Company shall promptly notify such Holder of any such
reduction and the number of Registrable Securities of such Holder that will be
included in such registration.

(e) If in connection with any Underwritten Piggyback Registration any Holder
disapproves of the terms of the underwriting, such Holder may elect to withdraw
from such underwriting by delivering written notice to the Company and the
Underwriter at least three (3) business days prior to the effective date of the
registration statement. Any Registrable Securities withdrawn from such
underwriting shall also be withdrawn from such registration.

(f) Nothing in this Agreement shall create any liability on the part of the
Company to the Holders if the Company in its sole discretion should decide not
to file a registration statement proposed to be filed pursuant to Section 3 or
to defer or withdraw such registration statement subsequent to its filing,
regardless of any action whatsoever that a Holder may have taken, whether as a
result of the issuance by the Company of any notice hereunder or otherwise.

(g) The Company shall be entitled to suspend the rights of selling Holders under
Section 3 to make sales pursuant to a registration statement otherwise required
to be kept effective hereunder if the Company determines in good faith that
there exists a material proposed event (including any proposed acquisition or
disposition) that would be required to be disclosed in such registration
statement and the disclosure of which would either have a material adverse
effect on such proposed transaction or the Company.

Section 4. Registrations on Form S-3.

At any time and from time to time after the exercise of demand registration
rights granted by the Company pursuant to the Pegasus Registration Rights
Agreement or the Tri-Party Registration Rights Agreement or, subject to any
applicable lock-up period provided herein, any time after the Company files a
registration statement with respect to a Public Offering

 

5



--------------------------------------------------------------------------------

(other than a registration statement: (i) on Form S-4 or S-8 or any successor
form filed under the Securities Act; (ii) filed in connection with any employee
stock option or other benefit plan, (iii) for an exchange offer or offering of
securities solely to the Company’s existing stockholders, (iv) for an offering
of debt that is convertible into equity securities of the Company; (v) for a
dividend reinvestment plan; or (vi) on any other form not available for
registering the Registrable Securities for sale to the public), the Demand
Holders may request in writing that the Company register (a “Form S-3
Registration”) the resale of any or all of such Registrable Securities on Form
S-3 or any similar short-form registration which may be available at such time
(“Form S-3”). Upon the Company’s receipt of a written request for a Form S-3
Registration, the Company shall promptly give written notice of the proposed
registration to all other Holders of Registrable Securities, and, as soon as
practicable thereafter, subject to the provisions of Section 3, effect the
registration of all or such portion of such Holder’s or Holders’ Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities or other securities of the Company, if any, or any
other Holder or Holders that are joining in such request as are specified in a
written request given within fifteen (15) days after receipt of such written
notice from the Company; provided, that the Company shall not be obligated to
effect any such registration pursuant to this Section 4, (i) if Form S-3 is not
available for such offering or (ii) if the Holders of the Registrable
Securities, together with the holders of any other securities of the Company
entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at an aggregate price to the
public of less than $500,000. Registrations effected pursuant to this Section 4
shall not be counted as Demand Registrations effected pursuant to Section 2(d).

Section 5. Registration Procedures.

(a) In the case of each registration by the Company pursuant to this Agreement,
the Company shall:

(i) Use reasonable best efforts to prepare and file with the Commission a
registration statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such registration statement to become
effective, and keep such registration statement effective until the distribution
contemplated in the registration statement has been completed;

(ii) Use reasonable best efforts to prepare and file with the Commission such
amendments, supplements and post-effective amendments to such registration
statement and the prospectus used in connection with such registration statement
as may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement;

(iii) Use reasonable best efforts to furnish to the Holders such numbers of
copies of a prospectus, including a preliminary prospectus, in conformity with
the requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them;

(iv) Use commercially reasonable efforts to register or qualify the Registrable
Securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Holders; provided, that the Company shall not be required in connection
therewith or as a condition thereto (A) to qualify generally to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 5(a)(iv); (B) subject itself to taxation but for this
Section 5(a)(iv); or (C) consent to general service of process in any
jurisdiction in which it would not otherwise be subject to general service of
process but for this Section 5(a)(iv);

(v) Use commercially reasonable efforts to cause the Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be required by virtue of the
business and operations of the Company to enable the Holder or Holders thereof
to consummate the disposition of such Registrable Securities;

(vi) Enter into customary agreements (including, if applicable, an underwriting
agreement in customary form) and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities. The representations, warranties and covenants of the Company in any
underwriting agreement which are made to or for the benefit of any Underwriters,
to the extent applicable, shall also be

 

6



--------------------------------------------------------------------------------

made to and for the benefit of the Holders of Registrable Securities included in
such registration statement. No Holder of Registrable Securities included in
such registration statement shall be required to make any representations or
warranties in the underwriting agreement except, if applicable, with respect to
such Holder’s organization, good standing, authority, title to Registrable
Securities, lack of conflict of such sale with such Holder’s material agreements
and organizational documents, and with respect to written information relating
to such Holder that such Holder has furnished in writing expressly for inclusion
in such registration statement. Holders of Registrable Securities shall agree to
such covenants and indemnification and contribution obligations for selling
stockholders as are customarily contained in agreements of that type;

(vii) Promptly, and in no event more than two (2) business days after such
filing, notify the Holders of Registrable Securities included in such
registration statement of such filing, and shall further notify such Holders
promptly and confirm such advice in writing in all events within two
(2) business days of the occurrence of any of the following: (i) when such
registration statement becomes effective; (ii) when any post-effective amendment
to such registration statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any request by the Commission for any amendment or
supplement to such registration statement or any prospectus relating thereto or
for additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
registration statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the Holders of Registrable Securities included in such registration
statement any such supplement or amendment; except that before filing with the
Commission a registration statement or prospectus or any amendment or supplement
thereto, including documents incorporated by reference, the Company shall
furnish to the Holders of Registrable Securities included in such registration
statement and to the legal counsel for any such Holders, copies of all such
documents proposed to be filed sufficiently in advance of filing to provide such
Holders and legal counsel with a reasonable opportunity to review such documents
and comment thereon, and the Company shall not file any registration statement
or prospectus or amendment or supplement thereto, including documents
incorporated by reference, to which such holders or their legal counsel shall
object;

(viii) Use its reasonable best efforts to cause all such Registrable Securities
covered by the registration statement to be listed on each securities exchange
or quotation system on which similar securities issued by the Company are then
listed, and enter into such customary agreements, including a listing
application; provided, that the applicable listing requirements are satisfied;

(ix) Make available for inspection during normal business hours by any Holder of
Registrable Securities covered by such registration statement, any Underwriter
participating in any disposition pursuant to such registration statement, and
any attorney, accountant or other agent retained by any such Holder or
Underwriter (collectively, the “Inspectors”), all financial and other records,
pertinent corporate documents and properties of the Company and its subsidiaries
(collectively, “Records”), if any, as shall be reasonably necessary to enable
them to exercise their due diligence responsibility, and cause the Company’s and
its subsidiaries’ officers, directors and employees to supply all information
and respond to all inquiries reasonably requested by any such Inspector in
connection with such registration statement. Notwithstanding the foregoing, the
Company shall have no obligation to disclose any Records to the Inspectors in
the event the Company determines that such disclosure is reasonably likely to
have an adverse effect on the Company’s ability to assert the existence of an
attorney-client privilege with respect thereto;

(x) If requested by the Holder, use commercially reasonable efforts to furnish
to each Holder of Registrable Securities included in any registration statement
a signed counterpart, addressed to such Holder, of (i) any opinion of counsel to
the Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter. In the
event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each Holder of Registrable Securities included in such registration
statement, at any time that such Holder elects to use a prospectus, an opinion
of counsel to the Company to the effect that the registration statement
containing such prospectus has been declared effective and that no stop order is
in effect; and

 

7



--------------------------------------------------------------------------------

(xi) Otherwise use its commercially reasonable efforts to comply, and continue
to comply during the period that such registration statement is effective under
the Securities Act with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all Registrable Securities covered by such registration
statement, and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months, but not more than eighteen (18) months, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.

(b) Upon receipt of written notice from the Company that a registration
statement or prospectus for a registration under this Agreement includes an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary in order to make the statements therein not
misleading in light of the circumstances then existing, each Holder of
Registrable Securities shall forthwith discontinue the disposition of
Registrable Securities until such Holder has received copies of the supplemented
or amended prospectus that corrects such untrue statement or discloses such
material fact, or until such Holder is advised in writing by the Company that
the use of the prospectus may be resumed, and, if directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.

(c) In connection with any registration statement in which Holders are
participating, each seller of Registrable Securities shall furnish to the
Company in writing such information and affidavits with respect to itself and
its proposed distribution of Registrable Securities as shall be reasonably
necessary in order to assure compliance with federal and applicable state
securities laws.

Section 6. Registration Expenses.

(a) Subject to Section 6(b), all expenses incident to the Company’s performance
of or compliance with this Agreement, including, without limitation, all
registration, qualification and filing fees, fees and expenses of compliance
with federal and applicable state securities laws, printing expenses, escrow
fees, messenger and delivery expenses, and fees and disbursements of counsel for
the Company and all independent certified public accountants, Underwriters
(excluding discounts and commissions) and other Persons, retained by the Company
(all such expenses being herein called “Registration Expenses”), will be borne
by the Company.

(b) The fees and expenses of one legal counsel selected by the Holders of a
majority-in-interest of the Registrable Securities included in a registration
will be borne by the Company; provided, that such Holders shall not be entitled
to select such legal counsel if all holders of securities registered in such
registration are represented by counsel and the Company is paying the fees and
expenses of such counsel. Any underwriting discounts or commissions incurred in
connection with, and attributable to, the sale of Registrable Securities shall
be borne by the Holders of such Registrable Securities.

Section 7. Indemnification.

(a) In the event of a registration of any of the Registrable Securities under
the Securities Act pursuant to this Agreement, the Company agrees to indemnify
and hold harmless (i) each seller of Registrable Securities and (ii) each
Person, if any, who controls (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) such seller of Registrable Securities
(any of the Persons referred to in this clause (ii) being hereinafter referred
to as a “controlling person”) and (iii) the respective officers, directors,
partners, employees, representatives and agents of any seller of Registrable
Securities or any controlling person, to the fullest extent permitted by law,
from and against any and all losses, claims, damages, liabilities, judgments,
actions and reasonable expenses (including without limitation and as incurred,
reimbursement of all reasonable costs of investigating, preparing, pursuing or
defending any claim or action, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, including the reasonable
fees and expenses of counsel to any such party) directly or indirectly caused
by, related to, based upon, arising out of or in

 

8



--------------------------------------------------------------------------------

connection with any untrue statement or alleged untrue statement of a material
fact contained in any registration statement under which such Registrable
Securities were registered under the Securities Act (or any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof), or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, that the Company shall not be liable in any such case
insofar as such losses, claims, damages, liabilities or expenses are caused by
an untrue statement or omission or alleged untrue statement or omission that is
made in reliance upon and in conformity with information relating to any seller
of Registrable Securities that is furnished in writing to the Company by such
seller or any controlling person of such seller specifically for use in such
registration statement or prospectus; provided, further, that the indemnity
agreement contained in this Section 7(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability, judgment, action or
expense if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld).

(b) In the event of a registration of any of the Registrable Securities under
the Securities Act pursuant to this Agreement, each seller of Registrable
Securities thereunder agrees, severally and not jointly, to indemnify and hold
harmless the Company, and its respective directors, officers, and each Person,
if any, who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) the Company, and the respective officers,
directors, partners, employees, representatives and agents of each such Person,
each Underwriter and each Person, if any, who controls any Underwriter (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act), and each other seller of Registrable Securities and each Person who
controls any such other seller of Registrable Securities, to the fullest extent
permitted by law, from and against any and all losses, claims, damages,
liabilities, judgments, actions and reasonable expenses (including without
limitation and as incurred, reimbursement of all reasonable costs of
investigating, preparing, pursuing or defending any claim or action, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any such
party) directly or indirectly caused by, related to, based upon, arising out of
or in connection with any untrue statement or alleged untrue statement of a
material fact contained in any registration statement under which such
Registrable Securities were registered under the Securities Act (or any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereof), or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, which untrue statement or alleged untrue statement or
omission or alleged omission is made solely in reliance upon and in express
conformity with information pertaining to such seller that is furnished in
writing to the Company by such seller or any controlling person of such seller
specifically for use in such registration statement or prospectus; provided,
that (i) the indemnity agreement contained in this Section 7(b) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability,
judgment, action or expense if such settlement is effected without the consent
of such seller (which consent shall not be unreasonably withheld) and (ii) the
maximum aggregate liability of such seller shall in no event exceed the net
proceeds actually received by such seller upon sale of Registrable Securities.

(c) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission to promptly notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party under this Section 7, except to the extent that the
indemnifying party is actually prejudiced by such failure to give notice. In
case any such action shall be brought against any indemnified party and it shall
promptly notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel reasonably
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 7 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided, that
if the defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have reasonably
concluded in writing that there may be reasonable defenses available to it which
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified

 

9



--------------------------------------------------------------------------------

party shall have the right to select a separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the indemnifying party as incurred. It
is understood that the indemnifying party shall not, in connection with any
action or related actions in the same jurisdiction, be liable for the fees and
disbursements of more than one separate firm qualified in such jurisdiction to
act as counsel for the indemnified party. No indemnifying party, in the defense
of any such claim or litigation, shall, except with the written consent of such
indemnified party, which consent shall not be unreasonably withheld, consent to
entry of any judgment or enter into any settlement of any pending or threatened
action in respect of which any indemnified party is or could have been a party
and indemnity was sought hereunder by such indemnified party unless such
judgment or settlement includes as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation and does not include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of the indemnified party. The indemnification procedures of
Underwriters provided for in this Section 7 shall be on such other terms and
conditions as are at the time customary and reasonably required by such
Underwriter as provided in Section 7(c).

(d) If the indemnification provided for in Section 7(a) and Section 7(b) above
is unavailable or insufficient to hold harmless an indemnified party under such
sections in respect of any losses, claims, damages, liabilities, judgments,
actions or expenses in respect thereof referred to therein, then each
indemnifying party shall in lieu of indemnifying such indemnified party
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities, judgments, actions or expenses in
such proportion as appropriate to reflect the relative fault of the Company, on
the one hand, and the Underwriters or the sellers of such Registrable
Securities, on the other, in connection with the statements or omissions which
resulted in such losses, claims, damages, liabilities, judgments, actions or
expenses as well as any other relevant equitable considerations, including,
without limitation, the failure to give any notice under Section 7(c) above,
provided, that in no event shall any contribution by any Holder hereunder exceed
the net proceeds (after payment of any underwriting fees, discounts, commissions
or taxes) from the sale of Registrable Securities in the offering actually
received by such Holder. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact relates to information supplied by the Company, on the one hand, or the
Underwriter or the sellers of such Registrable Securities, on the other, and to
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The Company and each of the
Holders agrees that it would not be just and equitable if contributions pursuant
to this Section 7(d) were determined by pro rata allocation (even if all of the
sellers of such Registrable Securities were treated as one entity for such
purpose) or by any other method of allocation which did not take account of the
equitable considerations referred to above in this section. The amount paid or
payable by an indemnified party as a result of the losses, claims, damages,
liabilities, judgments, actions or expenses in respect thereof, referred to in
this Section 7(d), shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act),
shall be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.

Section 8. Rule 144. The Company agrees with the Holders that it shall timely
file any and all reports required to be filed by it under the Securities Act and
the Exchange Act and the rules and regulations adopted by the Commission
thereunder and shall make and keep public information available as those terms
are understood and defined in Rule 144(c) under the Securities Act. Upon the
written request of any Holder, the Company shall promptly furnish to such Holder
a written statement by the Company as to its compliance with the reporting
requirements set forth in this Section 8. The Company will, at the request of a
Holder, upon receipt from such Holder of a certificate certifying (i) that such
Holder has held its Registrable Securities for the applicable holding period
under Rule 144 with respect to the Holder’s possession of such Registrable
Securities, as in effect on the date of such certificate, (ii) that such Holder
has not been an affiliate (as defined in Rule 144) of the Company during any of
the 90 preceding days, and (iii) as to other matters as may be required in
accordance with Rule 144, remove from the stock certificates representing such
Registrable Securities that portion of any restrictive legend which relates to
the registration provisions of the Securities Act. The Company acknowledges and
agrees that the purpose of the requirements contained in this Section 8 are to
enable the Holders to comply with the current public information requirement
contained in paragraph (c) of Rule 144 of the Securities Act should the Holders

 

10



--------------------------------------------------------------------------------

ever wish to dispose of any of the securities of the Company acquired by it
without registration under the Securities Act in reliance upon Rule 144 (or any
similar exemptive provision). The Company shall take such other measures, and
file such other information, documents and reports, as shall hereafter be
required by the Commission as a condition to the availability of Rule 144 under
the Securities Act (or any similar provision hereafter in effect). The Company
shall use commercially reasonable efforts to obtain eligibility to use Form S-3,
and shall take such further action as the Holders of Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
Holders to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such rules may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission.

Section 9. Holdback Agreement. Each Holder agrees that in the event (a) the
Company proposes to offer for sale to the public any of its equity securities,
(b) such Holder is requested by an Underwriter engaged by the Company in
connection with a firmly committed underwritten Public Offering to sign an
agreement restricting the sale or other transfer of any Registrable Securities
and (c) the following Persons (the “Restricted Sellers”) are restricted in the
same manner and for the same duration: (i)(A) all of the Company’s Affiliates
and executive officers and all of the members of the Board of Directors and
(B) all of the securities that could be requested to be included in any
registration pursuant to the Pegasus Registration Rights Agreement and the
Tri-Party Registration Rights Agreement and (ii) if such Persons are selling
stockholders in such offering, (A) all of the securities that could be requested
to be included in any registration pursuant to Home Depot Registration Rights
Agreement and the Medley Registration Rights Agreement and any successors,
assigns and transferees thereof, then such Holder will promptly sign such
agreement and will not transfer, whether in privately negotiated transactions or
to the public in open market transactions or otherwise, any Registrable
Securities or any other securities of the Company held by him, her or it during
such period as is determined by the Underwriter(s), not to exceed, (x) in the
case of the Company’s initial Qualified Public Offering, the seven (7) day
period prior to and 180 days following the closing of the Company’s initial
Qualified Public Offering and (y) in the case of any other underwritten Public
Offering, the seven (7) day period prior to and 90 days following the closing of
such Public Offering (each such period, the “Lock-Up Period”). Any such lock-up
agreement shall be in writing and in form and substance reasonably satisfactory
to such Underwriter and pursuant to customary and prevailing terms and
conditions. Notwithstanding whether the Holder has signed such an agreement, the
Company may impose stop-transfer instructions with respect to the Registrable
Securities or any other securities of the Company subject to the foregoing
restrictions until the end of the Lock-Up Period. Notwithstanding the foregoing,
if any Restricted Seller is or becomes subject to a shorter Lock-Up Period under
any lock-up agreement (including but not limited to as a result of any
discretionary waiver or termination of the restrictions of any or all of such
agreements by the Company or the Underwriters) or otherwise subsequently becomes
subject to terms different from those set forth in such lock-up agreement, then,
if applicable, the Lock-Up Period shall be such shorter period and each Holder
shall have to right, but not the obligation, to accept such differing terms and
such Holder’s lock-up agreement shall be so amended.

Section 10. Headings. The underlined headings contained in this Agreement are
for convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

Section 11. Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

 

11



--------------------------------------------------------------------------------

Section 12. Series J Purchaser Joinder. The Company and each Investor
acknowledge and agree that subsequent to the date hereof additional Persons may
purchase Preferred Shares and Warrants in accordance with the Series J
Subscription Agreement. Any such additional Person shall become party to this
Agreement by the execution and delivery of a joinder agreement substantially in
the form attached hereto as Exhibit A by such Person and the Company, pursuant
to which such additional Person agrees to be bound by the terms of this
Agreement, and such additional Person shall thereafter be deemed to be an
Investor for all purposes of this Agreement and shall have the rights and be
subject to the obligations of an Investor hereunder, and such joinder shall
occur automatically without any further action by any other party hereto.

Section 13. Transfer or Assignment of Registration Rights. This Agreement and
the rights, duties and obligations of the Company hereunder may not be assigned
or delegated by the Company in whole or in part. This Agreement and the rights,
duties and obligations of any current or subsequent Holder of Registrable
Securities hereunder may be freely assigned by such current or subsequent Holder
of Registrable Securities in conjunction with and to the extent of any transfer
by such current or subsequent Holder of Registrable Securities to any Person;
provided, that none of the rights, duties or obligations of such current or
subsequent Holder of Registrable Securities shall be assignable unless: (i) if
such transferee is not an Affiliate of such Holder, the aggregate amount of
Registrable Securities transferred to such transferee amounts to at least
10,000,000 shares of Common Stock (calculated on an as-converted or exercised
basis with respect to any Preferred Shares, Warrants or other Convertible
Securities (provided such shares have vested) and after giving effect to any
reclassification, stock split, reverse stock split, stock dividend, subdivision,
combination, consolidation, recapitalization or any similar proportionately
applied change of outstanding shares of Common Stock after the date of this
Agreement); and (ii) such transferee signs a joinder agreement to this Agreement
in the form attached hereto as Exhibit A. This Agreement and the provisions
hereof shall be binding upon and shall inure to the benefit of each of the
parties hereto and their respective successors and the permitted assigns of any
Holder or of any assignee of such Holder. Except as provided in the immediately
preceding sentence or unless the Company gives its prior written consent, an
assignment of the rights, interests or obligations hereunder shall be null and
void ab initio.

Section 14. Entire Agreement; Modification. This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof. Any inconsistent
provisions in the documents governing the Preferred Shares or the Warrants
relating to registration rights or lock up provisions shall be superseded by the
provisions hereof to the extent required to make them not inconsistent. Except
as expressly provided in this Agreement, none of the provisions of this
Agreement may be amended, modified or supplemented, and waivers or consents to
departures from the provisions thereof may not be given, unless the Company has
obtained the written consent of Holders holding a majority of the Registrable
Securities so affected by such amendment, modification, supplement, waiver or
consent to departure; provided, that a waiver or consent to departure from the
provisions of this Agreement that relates exclusively to the rights of the
Holders whose Registrable Securities are being sold pursuant to a registration
statement and that does not directly or indirectly adversely affect the rights
of any other Holders may be given by the Holders holding a majority of the
Registrable Securities being sold; provided, further, that for so long as
Serengeti holds any Registrable Securities, no such amendment, modification,
supplement, waiver or consent to departure shall be effective without the
written consent of Serengeti. Notwithstanding the foregoing, no Holder’s rights
under Section 7 may be adversely affected without the consent of such Holder.

 

12



--------------------------------------------------------------------------------

Section 15. Notices. All notices, requests, demands, claims and other
communications that are required or may be given pursuant to this Agreement must
be in writing and delivered personally against written receipt, by facsimile, by
email or by reputable domestic or international overnight courier to the parties
at the following addresses (or to the attention of such other Person or at such
other address as any party may provide to the other party by notice in
accordance with this Section 15):

 

If to the Company, to it at:

   Lighting Science Group Corporation       1227 South Patrick Drive      
Building 2A       Satellite Beach, FL 32937       Attention: Chief Financial
Officer       Telephone: (321) 779-5520       Facsimile: (321) 779-5521   

with a copy to:

   Haynes and Boone, LLP       2323 Victory Avenue, Suite 700       Dallas, TX
75219       Attention: Ryan R. Cox       Telephone: (214) 651-5273      
Facsimile: (214) 200-0534       Email: ryan.cox@haynesboone.com   

If to an Investor, to it at:

   The address of such investor as it appears on the Schedule of Purchasers of
the Subscription Agreement.   

Any such notice, request, demand, claim or other communication will be deemed to
have been given (a) if personally delivered, when so delivered, (b) if sent by
facsimile or email, upon transmission with electronic confirmation thereof or
(c) if sent by reputable domestic or international overnight courier, when
received.

Section 16. Counterparts. This Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement. The exchange of a fully executed
Agreement (in counterparts or otherwise) by fax or email (in .pdf or .tif
format) transmission shall be sufficient to bind the parties to the terms and
conditions of this Agreement. No party to this Agreement will raise the use of a
fax or email to deliver a signature or the fact that any signature or agreement
or instrument was transmitted or communicated through the use of a fax or email
as a defense to the formation or enforceability of a contract, and each such
party forever waives any such defense.

Section 17. Remedies Cumulative. In the event that the Company fails to observe
or perform any covenant or agreement to be observed or performed under this
Agreement, a Holder may proceed to protect and enforce its rights by suit in
equity or action at law, whether for specific performance of any term contained
in this Agreement or for an injunction against the breach of any such term or in
aid of the exercise of any power granted in this Agreement or to enforce any
other legal or equitable right, or to take any one or more of such actions,
without being required to post a bond. None of the rights, powers or remedies
conferred under this Agreement shall be mutually exclusive, and each such right,
power or remedy shall be cumulative and in addition to any other right, power or
remedy, whether conferred by this Agreement or now or hereafter available at
law, in equity, by statute or otherwise.

Section 18. Governing Law.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to conflicts of law
principles that would result in the application of the substantive laws of
another jurisdiction. Each of the parties hereby agrees that any action,
proceeding or claim against it arising out of or relating in any way to this
Agreement shall be brought and enforced in the courts of the State of New York
or the United States District Court for the District of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
Each of the parties hereby waives any objection to such exclusive jurisdiction
and that such courts represent an inconvenient forum.

 

13



--------------------------------------------------------------------------------

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

Section 19. Interpretation. As used herein, the words “hereof”, “herein”,
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, and the word “Section” refers to a Section of this
Agreement unless otherwise specified. Whenever the words “include”, “includes”
or “including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation”. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms.

Section 20. Termination of Rights. The provisions of this Agreement, except the
provisions in Sections 6 and 7 of this Agreement, shall terminate upon the
earlier of: (i) the first day that all Registrable Securities have been sold by
all of the Holders; (ii) with regard to any specific Holder, the first day that
such Holder no longer owns any Registrable Securities; and (iii) the tenth
anniversary of the date of this Agreement; provided, that the indemnification
and contribution rights and obligations hereunder shall not terminate and shall
survive forever.

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as an
instrument under seal as of the date and year first above written.

 

LIGHTING SCIENCE GROUP CORPORATION By:  

/s/ Dennis McGill

Name:   Dennis McGill Title:   Chief Financial Officer

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as an
instrument under seal as of the date and year first above written.

 

INVESTOR: SERENGETI OPPORTUNITIES MM L.P. By: Serengeti Asset Management LP, as
the Investment Advisor

By:

 

/s/ Marc Baum

Name:

  Marc Baum

Title:

  Director

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

INVESTOR: SERENGETI LYCAON MM L.P. By: Serengeti Asset Management LP, as the
Investment Advisor By:  

/s/ Marc Baum

Name:

  Marc Baum

Title:

  Director

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

SCHEDULE A

Schedule of Investors

 

Name of Investor

   Number of Preferred Shares
Purchased at Closing      Date of Closing

Serengeti Opportunities MM L.P.

     3,000       November 14, 2014

Serengeti Lycaon MM L.P.

     10,000       November 14, 2014



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

JOINDER AGREEMENT

The undersigned hereby agrees, effective as of the date hereof, to become a
party to that certain Registration Rights Agreement (the “Agreement”), dated as
of November 14, 2014, by and among Lighting Science Group Corporation (the
“Company”) and the holders of the Company’s securities listed on Schedule A
thereto, as amended from time to time, and for all purposes of the Agreement,
the undersigned shall be included within the term “Investor” (as defined in the
Agreement). The address and facsimile number to which notices may be sent to the
undersigned is as follows:

Address:

Facsimile No.:

This          day of         , 20    .

 

[INVESTOR]

 

Name:  

 

Title:  

 

Date:  

 